                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:19-CV-025-RJC-DCK

 MICHAEL H. COOK, derivatively on behalf of                  )
 CEDAR VALLEY FINISHING COMPANY, INC.                        )
                                                             )
                Plaintiff,                                   )
                                                             )
    v.                                                       )     ORDER
                                                             )
 RICHARD QUICK and VICKIE QUICK,                             )
                                                             )
                Defendants.                                  )
                                                             )

         THIS MATTER IS BEFORE THE COURT on the parties’ “Joint Motion To Stay

Completion Of The Initial Attorney’s Conference (Document No. 3) filed April 11, 2019. This

motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and

immediate review is appropriate. Having carefully considered the motion, the record, and noting

the parties’ agreeement, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that the parties’ “Joint Motion To Stay Completion

Of The Initial Attorney’s Conference (Document No. 3) is GRANTED. The parties shall file a

Certificate of Initial Attorney’s Conference pursuant to Local Rule 16.1 on or before June 4, 2019.



                                    Signed: April 12, 2019
